Opinion,
Mr. Justice Mercur :
This suit was against two persons as copartners, one of whom had been the husband of the plaintiff. On the day of their marriage, the money for the recovery of which the suit was brought, was handed to him by her brother. That brother testified in chief that the money was his sister’s; that Martin objected to receiving $500 thereof, but on being informed that she authorized it to be handed to him as a loan to the firm, he accepted it. On cross-examination, however, he testified that he did not stipulate1 for any rate of interest on the money, nor was there any agreement to return it; that he did not know of the existence of the firm before he gave Martin *113Brock tbe money. He further swore that he did not know whose money it was, that his father drew the check for $2,000 and handed it to him, and that he never saw Max Brock, the other partner, in regard to this money.
The unquestioned evidence is that the money was handed to Martin before the copartnership was formed; that Max had no knowledge of any money having been loaned to the firm by any person, and the money received by Martin was not used to pay the debts of the firm. There was no evidence to charge the firm with this money even if Martin did receive it as a loan. The whole evidence pretty clearly indicates that the money was handed to him as a wedding present to him and his bride. Their subsequent divorce produced disappointed expectations. The learned judge should not have permitted a verdict to be rendered against the copartners.
The plaintiff below was not competent to testify to a matter of a confidential nature Avhich occurred between her and her husband during the existence of their marriage relation, although she was divorced before she testified.
Judgment reversed.